
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 137
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2010
			Received and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the lack of adequate housing must be addressed as a barrier to effective HIV
		  prevention, treatment, and care, and that the United States should make a
		  commitment to providing adequate funding for developing housing as a response
		  to the AIDS pandemic.
	
	
		Whereas adequate and secure housing for people with human
			 immunodeficiency virus or acquired immunodeficiency syndrome (HIV/AIDS) is a
			 challenge with global dimensions and adequate housing is one of the greatest
			 unmet needs of persons in the United States with HIV/AIDS;
		Whereas growing empirical evidence shows that the
			 socioeconomic circumstances of individuals and groups and structural factors
			 such as housing status are of equal importance, or even greater importance, to
			 health status than medical care and personal health behaviors;
		Whereas the link between poverty and disparities in HIV
			 risk and health outcomes is well established, and new research findings
			 demonstrate the direct relationship between inadequate housing and greater risk
			 of HIV infection, poor health outcomes, and early death;
		Whereas rates of HIV infection are 3 to 16 times higher
			 among persons who are homeless or unstably housed, 70 percent of all persons
			 living with HIV/AIDS report a lifetime experience of homelessness or housing
			 instability, and the HIV/AIDS death rate is 7 to 9 times higher for homeless
			 adults than for the general population;
		Whereas poor living conditions, including overcrowding and
			 homelessness, undermine safety, privacy, and efforts to promote self-respect,
			 human dignity, and responsible sexual behavior;
		Whereas homeless and unstably housed persons are 2 to 6
			 times more likely to use hard drugs, share needles, or exchange sex for money
			 and housing than similar persons with stable housing, as the lack of stable
			 housing directly impacts the ability of people living in poverty to reduce HIV
			 risk behaviors;
		Whereas in spite of the evidence indicating that adequate
			 housing has a direct positive effect on HIV prevention, treatment, and health
			 outcomes, the housing resources devoted to the national response to HIV/AIDS
			 have been inadequate and housing has been largely ignored in policy discussions
			 at the international level; and
		Whereas the Congress recognized the housing needs of
			 people with HIV/AIDS in enacting the Housing Opportunities for Persons with
			 AIDS (HOPWA) program in 1990 as part of the Cranston-Gonzalez National
			 Affordable Housing Act (Public Law 101–625) and the HOPWA
			 program currently serves 70,000 households: Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)stable and
			 affordable housing is an essential component of an effective strategy for HIV
			 prevention, treatment, and care; and
			(2)the United States should make a commitment
			 to providing adequate funding for developing housing as a response to the AIDS
			 pandemic.
			
	
		
			Passed the House of
			 Representatives May 24, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
